Mr .Justice Scott delivered the opinion of the Court. According to a settled doctrine often heretofore applied in this court, the decision made when this cause was here before, is the law of the case, (5 Eng. R. 211,) and consequently nothing determined can be now reviewed. The evidence excluded, both as to the supposed void judgment and the process of execution thereof, and that going to show that the appellee was present at the sale of the negro in question, was properly excluded in conformity with the decision heretofore made in this cause, (ib. 211,) whatever doubt the court might now entertain as to either of these propositions. And even if we could go behind that decision, and were now to hold that the supposed estoppel could have been as well set up in the court below on the law as upon the chancery side thereof, the appellant could not be considered as having been injured by the exclusion of the latter evidence, because it falls short of showing such a state of facts as would amount to the supposed estoppel. Had the excluded evidence been admitted, all 'the evidence in the entire record tending to the point in question, so far from going to establish clearly, when considered together, such facts and circumstances as would have authorized the jury to presume that the purchaser was led into the purchase by reason of the presence of the real owner, aware of his rights, and by his silence or his other acts, or conduct; it conduces to show, with perhaps equal clearness, that he would not have been deterred from the purchase by any thing that the appellee could have said on the occasion. We think the instructions given were obnoxious, only to verbal criticism, if any, which could not possibly have affected injuriously the interest of the appellant. Certainly the supposed excessive generosity of the first instruction as to the possession of the son, by means of the possession of the father, is fully enough qualified by the words, “so long as they live together,” which follow, when considered in reference to evidence before the jury. And the fourth instruction, although broad enough in its terms to include all purchases and sales of personal property, whether made by private or judicial sale, although exceptional in some cases that might be conceived, could not possibly have mislead the jury in this case, where the contest is about a purchase and sale by judicial process in a cause, where the principle caveat erwptor had been already adjudicated as applicable. (ib. p. 227.) We think therefore, that there was no error either in the exclusion of the evidence excepted to, nor any error, even unsubstantial, that could have possibly affected injuriously the appellant’s cause either in the instructions given or in those refused. And finding the verdict and judgment sustained by the evidence the judgment must be affirmed. CASES ARGUED AND DETERMINED IN THE SUPREME COURT OF ARKANSAS, AT THE JANUARY TERM, A. D. 1854,